The offense is robbery. The punishment assessed is confinement in the state penitentiary for a term of five years.
Appellant, in due time, filed a motion to quash the indictment upon two grounds: First, that it was vague, uncertain and ambiguous; and second, because Judge Grover Adams, the duly elected, qualified and acting judge of the Criminal District Court of Dallas County, Texas, had died before the indictment in this case was returned; that by reason thereof the Criminal District Court of Dallas County had no qualified judge presiding over said court to receive the indictment. *Page 399 
We have examined the indictment with reference to the first contention made by the appellant and reached the conclusion that it is sufficiently definite and certain in its allegations so as to apprise him of the nature of the accusation against him.
With reference to the second contention, we deem it only necessary to here refer to the well-considered opinion by Judge Davidson in the case of Pierson v. State, 177 S.W.2d 975, which disposes of that question adversely to him.
No bills of exception appear in the transcript. Neither is there a statement of facts accompanying the same.
It is therefore ordered that the judgment of the trial court be, and the same is, in all things affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.